DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Pate t Application 17/464,883, last communication received on 03/16/2022. Claims 1-15 are pending; claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 and 03/16/2022 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because there are two paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 11, 13, and 14-15 are objected to because of the following informalities:  “-” at beginning of some limitations.  Please remove “-.” Appropriate correction is required.

Claims 1 and 15 are objected to because of the following informalities:  “enabling/performing.”  It is not clear “/” represents “and” or “or.” Furthermore, Examiner assumes that the system is enabled. Accordingly, Examiner will interpret “the AV-system is configured to connect to a unified communication cloud server for enabling/performing cloud communication service” as “the AV-system is configured to connect to a unified communication cloud server for performing cloud communication service” for examination purpose. Appropriate correction is required.

Claims  5-6, 9, 11, 13-14 objected to because of the following informalities:  “/” or “and/or.”  It is not clear “/” represents “and” or “or.”  Examiner will assume “/” is “or” for examination purpose. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “functionality/ies.”  It is not clear the mean of “functionality/ies.”  Examiner will assume it means “functionality or functionalities” for examination purpose. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 13, the claim recites the limitation " - by the provider of the AV-system/device" (emphasis added) in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0267571 A1 to Periyannan et al. (hereinafter Periyannan) in view of U.S. Patent Application Publication 2016/0295128 A1 to Schnittman et al. (hereinafter Schnittman).

As to claim 1, Periyannan teaches a system configured to be arranged at a location, the system being configured for visual and auditory communication between one or more at-location participants and one or more far-end participants (The video conference system is described in more detail with reference to FIGS. 1 and 2, and, as illustrated, may support a variety of video conferencing feeds of audio, video, audio and video, and/or other media data streams from video conferencing participant endpoints to present a video conference, Periyannan, [0024]-[0025], [0031]-[0040]), the system comprising:
an audio/video (AV)-system (video conference system, Periyannan, [0024]-[0025) comprising:
an audio component (microphones, speakers, Periyannan, [0140]) for audio transmission (The video conference system is described in more detail with reference to FIGS. 1 and 2, and, as illustrated, may support a variety of video conferencing feeds of audio, video, audio and video, Periyannan, [0024]-[0025], [0031]-[0040]).
Periyannan does not explicitly disclose a video component.
Schnittman discloses a video component (meeting camera 14 or camera tower 14, Schnittman, [0053]-[0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use meeting camera or camera tower as taught by Schnittman to modify the system of Periyannan in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.
Periyannan-Schnittman discloses
where the AV-system is configured for providing a video-feed from the location; where the AV-system is configured to connect to a unified communication cloud server for enabling/performing cloud communication service (Hosting the video conference on at least one media server accessible on a network (e.g., Internet/cloud) allows for the participants to initiate a video conference with any device, supporting any communication protocol, and any client application from a communication service provider, have the system communicate with the other participants at each of their selected endpoint devices, and the other participants may accept the request to join the video conference from any endpoint device using any client application from any communication service provider that he/she wishes, Periyannan, [0031]-[0040], [0024]-[0025]. Note: “Each of the protocol connector nodes 208 in the Proxy Layer 202 may receive audio video data streams utilizing proprietary or standards based communication protocols and may translate the received data into a common protocol (e.g., Real Time Transport Protocol (RTP)). The received data in the common protocol may then be sent to media servers for transcoding and composition/mixing by media servers 210 of the Worker Layer 204, such operation of the media servers 210 used to form composite data streams for the endpoints” in Periyannan, [0045], therefore a unified communication cloud server is disclosed);
a functionality service software embedded in the AV-system, the functionality service software being configured for controlling a number of functionalities of the video-feed to generate a processed video-feed (the globally distributed infrastructure 100 that supports and enables the operations of the video conference has at least one or more of the following attributes: (1) Ability to support wide variety of audio video formats and protocols, Periyannan, [0031]-[0040], [0024]-[0025]);
wherein the processed video-feed from the location is configured to be provided to the far-end participant(s) via the cloud communication service (Hosting the video conference on at least one media server accessible on a network (e.g., Internet/cloud) allows for the participants to initiate a video conference with any device, supporting any communication protocol, and any client application from a communication service provider, have the system communicate with the other participants at each of their selected endpoint devices, and the other participants may accept the request to join the video conference from any endpoint device using any client application from any communication service provider that he/she wishes, Periyannan, [0031]-[0040], [0024]-[0025]).

As to claim 2, Periyannan-Schnittman discloses the system according to claim 1, wherein the video component comprises three cameras for providing a field of view of 140 to 180 degrees of the location (three cameras 2a, 2b, 2c (labeled 2a-2c) each of 130 or higher degree field of view (shown in dashed lines) are arranged at 120 degrees to one another, again to provide a 360 degree cumulative or stitchable view about the tower 14, Schnittman, [0053]-[0055]), and wherein the audio component comprises a speakerphone (microphones, speakers, Periyannan, [0140]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use meeting camera or camera tower as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 3, Periyannan-Schnittman discloses the system according to clam 1, Schnittman discloses wherein the functionality service software controlling the number of functionalities of the video- feed comprises performing in-picture add-on augmentations in the processed video-feed (the composited scene is formatted, i.e., composited, to be received as a single camera scene; and/or transitions are rendered or composited to screen or frame (in this case, “screen” or “frame” corresponding to the single camera view output, Schnittman, [0053]-[0055], icon overlay, [0128]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 4, Periyannan-Schnittman discloses the system according to claim 3, wherein the in-picture add-on augmentations comprise applying digital content in the processed video-feed (Schnittman, [0053]-[0055], [0128]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera

As to claim 5, Periyannan-Schnittman discloses the system according to claim 4, Schnittman further disclose wherein the digital content comprise digital presentations and/or information of identification of at-location participant(s) (Schnittman, [0065]-[0066, [0141]-[0142]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modern face detection libraries as taught by Schnittman to modify the system of Periyannan-Schnittman in order to determine interpupillary distance, as well as positions of facial features and facial pose in space.

As to claim 6, Periyannan-Schnittman discloses the system according to claim5, wherein the functionality service software controlling the number of functionalities of the video-feed comprises performing people/object recognition of the at-location participants and/or of one or more physical objects at the location (Schnittman, [0065]-[0066, [0141]-[0142]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modern face detection libraries as taught by Schnittman to modify the system of Periyannan-Schnittman in order to determine interpupillary distance, as well as positions of facial features and facial pose in space.

As to claim 7, Periyannan-Schnittman discloses the system according to wherein the functionality service software controlling the number of functionalities of the video-feed comprises displaying a recognized physical object at the location (Schnittman, [0065]-[0066, [0141]-[0142]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modern face detection libraries as taught by Schnittman to modify the system of Periyannan-Schnittman in order to determine interpupillary distance, as well as positions of facial features and facial pose in space.

As to claim 8, Periyannan-Schnittman discloses the system according to claim 7, wherein the functionality service software controlling the number of functionalities of the video-feed comprises performing image processing of the video-feed (the composited scene is formatted, i.e., composited, to be received as a single camera scene; and/or transitions are rendered or composited to screen or frame (in this case, “screen” or “frame” corresponding to the single camera view output, Schnittman, [0053]-[0055], icon overlay, [0128]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 9, Periyannan-Schnittman discloses the system according to claim 8, wherein the image processing comprises highlighting and/or down-toning one or more of the at-location participants and/or one or more physical objects at the location (Schnittman, [0128]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claims 15, the same reasoning applies mutatis mutandis to the corresponding method claim 15. Accordingly, the claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Periyannan in view of Schnittman.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan modified by Schnittman as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2020/0304713 to ZHAO et al. (hereinafter ZHAO).

As to claim 10, Periyannan-Schnittman discloses substantially disclose a system as set forth in claim 9 above.
Periyannan-Schnittman does not explicitly disclose wherein the image processing comprises transparency control of one or more at-location participants.
ZHAO discloses an image processing comprises transparency control of one or more participants (As can be seen, in image 300B the whiteboard is centered, the image is zoomed in to the whiteboard to display the contents more clearly, and the person's image is made transparent to make the blocked content of the board viewable. As a result, the processed image 300B is much more readable than the original image 300A, ZHAO, [0036]-[0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use transparency process as taught by ZHAO to modify the system of Periyannan-Schnittman in order to make content more readable.

As to claim 11, Periyannan-Schnittman discloses the system according to claim 10, wherein the functionality service software controlling the number of functionalities of the video- feed comprises controlling whether the processed video-feed displays: a zoom-in on one at-location participant, or an overview of all the at-location participants and/or an overview of the location, or a cropping to only show a part of the location (side cropped version of the overall scene SC, in this case cropped to span only the most relevant/recent speakers M1, M2, and M5, with an aspect ratio of about 7.5:1, Schnittman, [0075]-[0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 12, Periyannan-Schnittman discloses the system according to claim 11, wherein one or more criteria determine which functionality/ies of the number of functionalities that should be applied to the video-feed at a certain time (side cropped version of the overall scene SC, in this case cropped to span only the most relevant/recent speakers M1, M2, and M5, with an aspect ratio of about 7.5:1, Schnittman, [0075]-[0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 13, Periyannan-Schnittman discloses the system according to claim 12, wherein the functionality service software is configured to be controlled: - not by the unified communication cloud server; - by the provider of the AV-system/device; - by the far-end participant; - by the at-location participants; and/or - only by the provider of the AV-system and the at-location participants (Periyannan, [0045]-[0052]).

As to claim 14, Periyannan-Schnittman discloses the system according to claim 13, wherein the functionality service software is configured to be controlled via: - the AV-system, and/or - via an electronic device of the far-end participant(s), and/or - via a control interface in connection with the AV-system (Periyannan, [0045]-[0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        6/13/2022